Citation Nr: 9901765	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and treatment provider


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The National Personnel Records Center has verified the 
veterans service as active duty for training extending from 
December 1965 to May 1966 and unverified Army National Guard 
service from May 1968 to December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 10 percent disabling.  

This case was previously before the Board and was remanded to 
the RO in February 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The clinical signs and manifestations of the veterans 
PTSD are productive of considerable social and industrial 
impairment; and of social and industrial impairment with 
reduced reliability and productivity due such symptoms as 
mood swings, depression, sleep difficulties, and difficulty 
in maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.132, Diagnostic Code 9411 (effective through November 6, 
1996) and as amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective on November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The service medical records are negative for complaint, 
treatment or diagnosis of a psychiatric disorder.

On VA psychiatric examination in August 1996, the veteran 
described combat incidents while in Vietnam.  He confirmed 
symptoms of hypervigilance, hyperarousal, avoidance, 
intrusive thoughts, dissociative flashbacks, exaggerated 
startle response, and nightmares.  Mental status examination 
showed the veteran to be friendly and cooperative throughout 
the interview.  He did not exhibit any abnormal psychomotor 
behavior.  Speech was normal rate, volume and clarity.  Mood 
was euthymic and affect was of broad range and was 
appropriate to content of thought.  Thought processes were 
well organized with no evidence of a formal thought disorder.  
He denied any current suicidal ideations.  He stated that he 
had frequent homicidal ideations, particularly when he felt 
angry at his employers, but that he had never acted on these 
thoughts for fear of going to jail.  On perceptual 
examination, he denied auditory or visual hallucinations but 
did report dissociative flashback episodes.  On cognitive 
examination, he was alert and fully oriented in all areas.  
Long-term, short-term, and immediate recall memories were 
intact.  He exhibited some mild concentration difficulties.  
He was unable to perform serial seven subtractions from 100, 
but could perform serial seven subtractions from 20 rapidly 
and without error.  He did not exhibit any problems with 
abstract thinking.  General fund of knowledge was normal.  
Judgment as assessed by responses to common questions was 
good.  Insight was fair.  The pertinent diagnosis was PTSD, 
chronic, mild to moderate.  His global assessment of 
functioning (GAF) score was 60.  

A treatment summary from the veterans Vet Center counselor, 
dated in October 1996, indicated that he began attending 
weekly individual therapy sessions for PTSD in May 1996.  His 
complaints were problems sleeping, depression, anger, mood 
swings, and flashbacks.  He also experienced intrusive 
thoughts, anxiety, and feelings of guilt.  To avoid 
interaction with others he isolated himself.  He also used 
drugs and alcohol to help him sleep and to make him feel 
better.  The counselor noted that PTSD had profoundly 
affected the veterans vocational, social and marital spheres 
and that even though he had worked, his performance and 
interaction with others in the work place had not been good.  

In a February 1997 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling.  

At a September 1997 hearing, the veteran testified that he 
was neither seeing a physician nor taking medication for 
treatment of PTSD symptoms.  He stated that his children were 
afraid of him and that he had frequent episodes of rage, 
nightmares, flashbacks and intrusive thoughts.  He indicated 
that he ran a martial arts class; sometimes, he picked on the 
guys he could beat on just to release his anger.  He related 
his present employment experience with time spent in Vietnam 
and reported that he was currently working.  The veterans 
Vet Center counselor testified that he had a calm exterior, 
but had exploded in counseling.  In her opinion, the veteran 
was really internalizing a lot of things.  See September 
1997 hearing transcript.  

A March 1998 summary addendum from the veterans Vet Center 
counselor indicated that since October 1996 the veteran had 
been coming in for individual counseling twice a month.  He 
had been working on issues of intrusive thoughts, problems 
sleeping, mood swings, depression and anger.  He was 
currently under a lot of financial pressure that had been an 
ongoing battle since he was erroneously fired three years 
ago.  He indicated that his relationship with his wife and 
children had become strained and that he isolated from them.  
He had severe mood swings where he got so angry that he felt 
like he was going to explode on his wife.  He drank everyday 
and did not go home until late at night.  He avoided 
interacting with his family and friends.  He only slept a 
couple of hours a night and felt so depressed that he had 
thought about suicide.  He got angry when he was at work and 
saw the people that got him fired and he wanted to physically 
harm them for causing the problems he had in his life.  He 
felt like he did when he was in Vietnam and was trapped.  He 
did not have control over what was going on in his life then 
and he saw himself in the same situation now.  The counselor 
noted that the veteran was not dealing with his PTSD symptoms 
because he was overwhelmed with his financial status.  He was 
drinking to numb the pain and to keep his mind off his 
situation.  The counselor stated that the veteran came to 
counseling when he could but that he really needed to come in 
on an ongoing basis.  He was extremely depressed, agitated, 
angry and anxious.  Medication therapy was suggested.  The 
counselor indicated that the veterans PTSD symptoms had 
increased significantly since the last report was written and 
that he was in need of serious intervention.  

On VA psychiatric examination in June 1998, the veteran 
denied any previous hospitalizations.  He indicated that he 
was currently employed full-time as a sales driver for a 
dairy company.  He delivered, took orders, and handled 
invoices from stores and markets.  He had held that position 
for 22 years.  He indicated that he was terminated in 1995, 
then filed a lawsuit against his employer and although he 
reported that he did not win his lawsuit, he was reinstated 
10 months after he was terminated.  Prior to his termination, 
he refinanced his home to secure money to pay off his childs 
portion of their house.  As a consequence of being 
terminated, his financial situation was so difficult that his 
credit went bad and last month, he filed for bankruptcy.  
He reported no current problems at his workplace over the 
past year, although he still retained considerable anger 
towards those who caused him to be terminated.  He described 
considerable distress about his financial trouble.  He 
indicated that he lived with his second wife and two 
daughters, ages 15 and 16.  He stated that all five of his 
children were afraid of him because of his anger and 
irritability.  This was particularly the case with his first 
three children, whom he felt he mistreated when he became 
violent at the time his first wife left him.  He reported 
blowing up at little things, picking on his kids, raising 
his voice, and slamming doors, particularly when his 
grandchildren came over.  Most recently (yesterday), he 
stated that he had cooked dinner but since no one was there 
to eat it, he threw the food on the floor.  He reported that 
violence against his first wife resulted in a broken nose and 
ruptured kidney from his having kicked her.  He reported no 
domestic violence against his second wife, but did report 
throwing things and punching the walls in frustration and 
anger. 

Mental status examination showed the veteran to be well 
groomed and appropriately dressed.  He provided appropriate 
eye contact and was cooperative throughout the interview.  He 
was coherent and did not exhibit any abnormal psychomotor 
behavior.  His speech was rather slow but rate, volume and 
clarity were appropriate.  Mood was mildly depressed, 
becoming moderate to severely distressed as he recalled 
military related events in Vietnam.  There were no 
indications of impairment of thought processes or 
communication, nor delusions or hallucinations.  Behavior was 
appropriate.  He admitted suicidal thoughts in 1995 when he 
was terminated from work but no longer felt suicidal.  He did 
admit to persistent anger at those at his workplace who tried 
to terminate him partly because they trigger distress 
memories of persons in authority in Vietnam who did not 
know what they were doing.  He reported crying, getting 
tense, and having distressful memories triggered when 
watching war movies or television programs in which guns were 
used.  He was oriented to person, place, and time.  His 
memory seemed generally intact.  Although he reportedly 
spaced out at times, it was thought to be most likely a 
function of some depression.  He did not report panic 
attacks, nor obsessive or ritualistic behaviors.  He showed 
signs of depression, exacerbated by situational factors such 
as losing his lawsuit.  He had impaired impulse control 
related to his anger.  He had trouble sleeping on average 
three times a week.  Lack of sleep did not prevent him from 
doing his job but did cause him fatigue at home.  He was 
hypervigilent to noises that awoke him at night, including 
the sound of jets.  He suffered from physiological reactivity 
to reminders of the military, and intrusive thoughts, having 
to make daily deliveries at military bases, he became 
distressed just approaching these bases as well as distress 
at sounds of choppers and the sight of bunkers.  He had 
symptoms of avoidance to stimuli related to his military 
experiences, was less interested in activities that used to 
bring him pleasure, and was distrustful of others, fearing 
that someone would stab me in the back at my job just as 
they did in Vietnam.  

The examiner noted that the veteran scored a 43 on the Beck 
Depression Inventory, suggesting significant self-reported 
depression.  He suffered from low self-esteem, feelings of 
failure, feelings of persecution, was self critical and cried 
more than usual.  The diagnosis was PTSD, chronic, moderate 
to severe.  His GAF score was said to be within the 50 range.  
The examiner indicated that the veteran was distressed and in 
need of treatment for PTSD, depression, and alcohol use and 
was particularly in need of anger management skills and 
possible medication.  The examiner further stated that while 
the veteran was able to hold steady employment he 
demonstrated considerable and serious impairment in the 
ability to maintain effective and wholesome relationships 
with people, specifically in the area of anger management.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veterans PTSD is currently rated as 10 percent disabling 
under Diagnostic Code 9411. 

In November 1996, the schedular criteria for evaluation of 
psychiatric disabilities was amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was assigned when there was considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptablity 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Also, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Regarding the claim for an increased rating, the Board has 
reviewed the pertinent evidence of record, along with the 
testimony of the veteran and his treatment counselor, and 
determines that his psychiatric condition more nearly 
approximates the criteria for a 50 percent rating under both 
the old and new provisions of Diagnostic Code 9411.  A 
longitudinal review of the evidence clearly shows that the 
veterans PTSD has worsened in recent years.  In this 
respect, the Board notes that when examined by the VA in 
August 1996 his PTSD was judged to be of mild to moderate 
severity; however, the condition was described as moderate to 
severe on examination in June 1998.  In addition, the 
examinations reflect that his GAF score had decreased from 60 
to 50.  The veterans treatment counselor indicates that the 
veteran has mood swings, flashbacks, and anxiety.  He also 
isolates himself from others.  While these symptoms were not 
reported on the 1998 VA examination, the examiner did state 
that the veteran suffered from depression, trouble sleeping, 
intrusive thoughts, hypervigilance, and avoidance of stimuli 
related to Vietnam.  He also had impaired impulse control 
related to his anger.  When asked to assess the veterans 
impairment, the 1998 VA examiner characterized overall social 
impairment as considerable.  While it is arguable that some 
of the veterans problems are the result of his financial 
situation, his difficulty in maintaining effective and 
wholesome relationships with others is clearly the result of 
his PTSD.  Thus, in light of all the foregoing, and resolving 
all doubt in the veterans favor, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veterans service-connected PTSD more nearly 
approximates that of a 50 percent rating under the old 
criteria of Diagnostic Code 9411, as well as the amended 
criteria of Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
through November 6, 1996); 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

However, such a disability picture is not viewed as 
indicative of severe impairment in the ability to establish 
and maintain relationships and to obtain or retain employment 
because, while the veteran sometimes has problems relating to 
others, he is, nonetheless, able to maintain employment.  In 
addition to clinical findings and information that pertain to 
the veterans social and industrial adjustment, the GAF score 
of 50 is certainly not indicative of the assignment of an 
evaluation in excess of 50 percent under the old criteria of 
Diagnostic Code 9411 (effective through November 6, 1996).  

Furthermore, to warrant a 70 percent evaluation under the 
amended criteria of Diagnostic Code 9411 (effective from 
November 7, 1996), it must be shown by the evidence of record 
that there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, or mood, due to such symptoms as: 
Suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  This type of 
symptomatology is not shown in the veteran's case.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
